DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Claim Objections
Claim 4 is objected to because of the following informalities:  “one or more layers recurrent neural networks” appears as though it should read “one or more layers of recurrent neural networks”, or similar.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla (US 2018/0082389) in view of Castellanos (US 2013/0018892)

As per claim 1, Guggilla teaches a computer-implemented method of predicting an outcome of one or more legal events, and generating a confidence or probability score for the predicted outcome using a machine-learning algorithm, the method comprising: receiving, by one or more data processors, textual input containing natural language from a corpus of documents [case related textual inputs including documents, statements, contracts, etc., may be received for analysis (para. 0015, etc.)]; creating, by one or more data processors, a map of outcomes of at least one of the one or more legal events to each individual document in the corpus of documents [a training set is created from prior case documents, histories, and outcomes (paras. 0011, 0020, etc.)]; training, by one or more data processors, one or more machine-learning algorithms to predict an outcome assigned to each document or document set in the corpus of documents [a training set is created from prior case documents, histories, and outcomes, in order to train and improve a machine learning algorithm to apply sentiment analysis to predict legal outcomes (paras. 0011, 0020, etc.)]; providing, by one or more data processors, one or more natural language documents to the trained machine-learning algorithm and receiving a confidence score for the outcome of at least one of the one or more legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (paras. 0011-15, etc.) as well as a confidence level in the prediction (paras. 0050, etc.)]; and displaying, by one or more data processors, the confidence score for each legal event on a graphical user interface or in a written report [the predicted outcome and information is displayed via a user interface (fig. 3A and description, etc.)].
While Guggilla teaches creating aggregate sentiment scores for portions of documents, as well as creating a knowledge graph (see, e.g., Guggilla: paras. 0012-17, 0031, etc.) it does not explicitly teach converting, by one or more data processors, the textual input from each document in the corpus of documents into a numerical matrix 
Castellanos teaches converting, by one or more data processors, the textual input from each document in the corpus of documents into a numerical matrix corresponding to a vocabulary of at least one of words and phrases that appear in the corpus of documents [sentiment analysis may be performed on documents and a matrix performed to depict the sentiment analysis (paras. 0022, 0033, etc.)]; and providing, by one or more data processors, a test or validation corpus to each of the one or more machine-learning algorithms as an input to validate and test the one or more machine-learning algorithms and measure an accuracy of the prediction by each of the one or more machine-learning algorithms [validation and debugging is provided for the sentiment analysis to measure mistakes in the analysis (paras. 0059, 0100, etc.)].
Guggilla and Castellanos are analogous art, as they are within the same field of endeavor, namely performing sentiment analysis on documents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to create the data structure representing sentiment analysis performed on the documents, and to validate the sentiment analysis algorithm, 
Castellanos provides motivation as [creating a matrix of the sentiment analysis provides a way to visualize the results as well as how the analysis was performed (abstract, para. 0022, etc.), while validation is provided to debug the analysis an identify mistakes (paras. 0059, 0100, etc.)].

As per claim 8, Guggilla/Castellanos teaches wherein the textual input from each document in the corpus is converted into a numerical matrix using a tokenizer that associates a given word or phrase in the corpus to a numerical value or vector of numerical values [sentiment analysis may be performed on documents using tokens of words and phrases of the document (Guggilla: para. 0017; Castellanos: paras. 0014, 0038-40, etc.) and a matrix performed to depict the sentiment analysis (Castellanos: paras. 0022, 0033, etc.)].

As per claim 9, Guggilla/Castellanos teaches wherein the confidence score produced is a number reflecting the probability of a positive or negative outcome for a legal argument or issue ranging from a scaled factor of a real number that ranges from 0 to 1 [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level representing a percentage probability of the outcome (Guggilla: paras. 0050, etc.); where a percentage is a representation of a scale from 0-1].

As per claim 10, Guggilla/Castellanos teaches wherein the output produced is a real number indicating the degree of confidence that one or more legal events will or will not occur [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level representing a percentage probability of the outcome (Guggilla: paras. 0050, etc.)].

As per claim 11, Guggilla/Castellanos teaches wherein the output is used to generate legal documents or pleadings containing relevant arguments or legal standards [the sentiment analysis may be used to produce relevant arguments regarding the documents/statements and output them to the user (Guggilla: fig. 3B and description, etc.)].

As per claim 12, Guggilla/Castellanos teaches generating, by one or more processors, legal documents or pleadings containing at least one of relevant arguments and relevant legal standards based on the outcome and the confidence score [the sentiment analysis may be used to produce relevant arguments regarding the documents/statements and output them to the user (Guggilla: fig. 3B and description, etc.)].

As per claim 13, see the rejection of claim 1, above, wherein Guggilla/Castellanos also teaches one or more processors; storage media; and one or more programs stored in the storage media for execution by the one or more processors, the one or more programs containing instructions for performing the method [the system may include one or more computers including one or more processors and memory storing instructions to perform the functions of the prediction (Guggilla: fig. 1, etc.)].

As per claim 20, see the rejection of claim 8, above.

As per claim 21, see the rejection of claim 9, above.

As per claim 22, see the rejection of claim 10, above.

As per claim 23, see the rejection of claim 11, above.

As per claim 24, see the rejection of claim 12, above.


Claims 2-4, 6, 7, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla and Castellanos as applied to claims 1 and 13 above, and further in view of Huang et al. (Deep Sentiment Representation Based on CNN and LSTM, Aug 2017, pgs. 30-33).

As per claim 2, Guggilla/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm includes; one or more layers of artificial neural networks that are connected in parallel or in series.
Huang teaches wherein the machine-learning algorithm includes; one or more layers of artificial neural networks that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.

Huang provides motivation as [the various artificial neural networks provide adaptability and generalization while being very good at extracting features from the text (pg. 31, section I, etc.)].

As per claim 3, Guggilla/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm includes; one or more layers of convolutional neural networks that are connected in parallel or in series.
Huang teaches wherein the machine-learning algorithm includes; one or more layers of convolutional neural networks that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize one of the multi-layer convolutional neural networks used for sentiment analysis, taught by Huang, as the machine learning sentiment analysis algorithm in the system of Guggilla/Castellanos.
Huang provides motivation as [the convolutional neural networks provide adaptability and generalization while being very good at extracting features from the text (pg. 31, section I, etc.)].


As per claim 4, Guggilla/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm 
Huang teaches wherein the machine-learning algorithm includes; one or more layers of recurrent neural networks that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize one of the multi-layer recurrent neural networks used for sentiment analysis, taught by Huang, as the machine learning sentiment analysis algorithm in the system of Guggilla/Castellanos.
Huang provides motivation as [the recurrent neural networks provide can deal with sequence data and long term dependence, while LSTM RNNs gain better expression of long and short term dependence (pg. 31, section I, etc.)].

As per claim 6, Guggilla/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].

Huang teaches wherein the machine-learning algorithm includes; one or more support vector machines that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the SVM for sentiment analysis, taught by Huang, as the machine learning sentiment analysis algorithm in the system of Guggilla/Castellanos.
Huang provides motivation as [the SVM may provide greater accuracy than other models (pg. 32, table 1, etc.)].

As per claim 7, Guggilla/Castellanos/Huang teaches wherein the textual input from each document in the corpus is converted into a numerical matrix using an embedded layer of artificial neurons [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (Huang: pgs. 30-31, abstract and section I, etc.) which may produce a numerical matrix output (Castellanos: paras. 0022, 0033, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is the same as provided, above, regarding claim 3.

As per claim 14, see the rejection of claim 2, above.

As per claim 15, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 6, above.

As per claim 19, Guggilla/Castellanos/Huang teaches wherein the textual input from each document in the corpus is converted into a numerical matrix using an embedded layer that associates a given word or phrase appearing in the corpus to a numerical value or vector of numerical values a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (Huang: pgs. 30-31, abstract and section I, etc.) which may produce a numerical matrix output (Castellanos: paras. 0022, 0033, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is the same as provided, above, regarding claim 3.


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla and Castellanos as applied to claims 1 and 13 above, and further in view of Szegedy et al. (Going deeper with convolutions, Sept 2014, pgs. 1-12).

As per claim 5, Guggilla/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm includes: one or more inception layers that are connected in parallel or in series.
Szegedy teaches wherein the machine-learning algorithm includes: one or more inception layers that are connected in parallel or in series [a deep convolutional neural network utilizing inception layers (pg. 1, abstract; pg. 2, section 2; etc.)].
Guggilla/Castellanos and Szegedy are analogous art, as they are within the same field of endeavor, namely machine learning.

Szegedy provides motivation as [the CNN utilizing inception improves utilization of computing resources and optimizes quality (pg. 1, abstract)].

As per claim 17, see the rejection of claim 5, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-24 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.